Opinion issued November 4, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00754-CR
NO. 01-10-00755-CR
———————————
LANDON
BROOK, Appellant
V.
The State of
Texas, Appellee

 

 
On
Appeal from the 185th District Court
Harris
County, Texas

Trial
Court Case No. 1219112 and 1219113
 

MEMORANDUM OPINION
          We lack jurisdiction to hear these
appeals.  Appellant, Landon Brook, pleaded
guilty to the offenses of arson and murder, and in accordance with his plea agreements
with the State, the trial court sentenced appellant to confinement for 30
years.   
          After the trial court sentenced
appellant to punishment that fell within the terms of the plea agreement, the
trial court certified that these cases are plea-bargain cases and the defendant
has no right to appeal.  Appellant did
not appeal any pre-trial matters, and the trial court did not give permission
for appellant to appeal.  Appellant filed
a timely pro se notices of appeal.  
           We conclude that the trial court’s certifications
that appellant has no right of appeal, as shown on the form entitled “Trial
Court’s Certification of Defendant’s Right of Appeal,” are supported by the
records that show he entered into agreed plea bargains with the State.  Tex.
R. App. P. 25.2(a)(2).  Because
appellant has no right of appeal, we must dismiss these appeals “without
further action.”  Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
          Accordingly,
the appeals are dismissed for lack of jurisdiction.
          We
deny any pending motions as moot. 
PER CURIAM
Panel consists of Chief Justice Radack, and Justices
Keyes and Massengale.
Do not publish. 
 Tex. R. App. P. 47.2(b).